Title: To Thomas Jefferson from James Tilton, 2 February 1809
From: Tilton, James,Brobson, William P.
To: Jefferson, Thomas


                        
                            Wilmington Del. February 2, 1809
                        
                        According to public notice, the citizens of Wilmington this day assembled at the Town hall, to deliberate upon & express their sentiments of the pending measures of the federal government. The meeting was the largest that ever was witnessed in this Borough on a similar occasion.
                  Doctor James Tilton was called to the chair & William P. Brobson chosen Secretary of the meeting.
                  After a short address from the chairman, explanatory of the intention of the meeting, a committee of five were appointed to prepare a set of resolutions & an address to the President of the United States, to be submitted to the consideration of the meeting, who reported as follows.
                  
                   During the war which has, with little intermission, been now raging for seventeen years in Europe, the United States have almost uniformly manifested a sincere desire to preserve peace & amity with the belligerents, by maintaining in their intercourse with them, the principles of justice & neutrality. The present administration, in particular, have at all times, as far as justice would permit, observed a strict & honorable impartiality towards them. Impressed with the solemn truth, of which all history is a confirmation, that war is the primary cause of all the evils under which afflicted humanity has groaned for ages, that, independent of the physical calamities arising from it, it is the source of the worst vices which stain human nature, the pandora’s box from whence issue all the immoralities which sap & undermine the foundations of society, and that it is peculiarly the bane of Republics whose existence depends upon the virtue of the people, it has been the great object of the present administration, by studiously avoiding to give any reasonable ground of offence or complaint, to secure the blessings of peace to their constituents, and at the same time, by an union of firmness with moderation to defend their just rights from the unhallowed touch of lawless aggression. The insatiable cupidity & ambition of Great Britain & France have, however, rendered abortive all their efforts for perpetuating the prosperity which the nation has hitherto enjoyed, under their auspices, and they have been compelled, in order to counteract the arbitrary edicts of those powers, edicts, which in their operation would have swept our commerce from the ocean, and which aimed a deadly blow  at our independence as a nation, to make an appeal to the patriotism of the people, by enacting the embargo laws: a measure which,  while it caused a temporary suspension of our commerce, was well calculated, if effectually enforced, to ensure a restitution of our rights, by convincing the belligerents, through this privation of the advantages they derived from our intercourse, of the necessity of cultivating our friendship in future, by a strict observance of our rights as a neutral nation. It affords a gratifying reflection to every patriotic mind, that a vast majority of the people of this country, justly appreciating the motives which governed the conduct of their rulers in this instance, have by their suffrages since, expressed their decided approbation of that measure, and submitted without a murmur to its restraints & inconveniences. Had such honorable & generous principles universally predominated, the shackles imposed upon our commercial would before this, we believe, have been removed, and peace & prosperity would again have resumed their sway over our country. Contrary, however, to the expectations of the framers of that law, the ingenuity of unprincipled speculators, whetted by avarice, has devised various means of evading it, and by their frequent violations of it have, in a great  measure, defeated its object, and the government have been obliged to resort to further expedients for enforcing its provisions. The act of Congress lately passed for that purpose, though, in our opinion, perfectly constitutional & necessary, has excited the venom & the rage of these violators of the law, who, finding their illicit practices effectually counteracted by this supplementary measure, have exhausted language in search of epithets sufficiently reproachful, to render it & the government odious to the people. The government are charged with all the embarrassments under which our commerce labors: the hireling prints with which our large cities are infested, and which derive their support from our bitterest enemy, have exited & joined in the clamor, and are daily disseminating publications of the most inflamatory & disorganizing nature: every latent spark of disaffection has been blown to a flame; public meetings have been held, by whose proceedings opposition to the laws has been countenanced & encouraged, and every method has been used to stir up the people to acts of violence & outrage. When affairs have arrived at such a crisis, it is the duty of all honest citizens to rally round the constituted authorities, and by a public expression of their determination to support the laws enacted by their representatives & to defend, the government of their choice, frown into silence the voice of treason & mark with abhorence every attempt to dissever the union—
                  Therefore Resolved, That we have ever placed the firmest reliance upon the wisdom & virtue of the present administration, and that the happiness, which, in defiance of the injustice foreign nations, and the turpitude of domestic foes, these United States have enjoyed during the last eight years, a degree of happiness unexampled, we believe, in the history of any age or nation, is a convincing proof that our confidence was not improperly placed, and entitles them to the gratitude & thanks of their constituents.
                  Resolved, That we have uniformly considered the embargo as a measure dictated by the wisest & soundest policy, that it has preserved thousands of our Seamen & a vast amount of property to the country, and that its failure as a coercive measure upon the belligerents, may be justly attributed to the continual evasions of its provisions, practised by those who have been truly & emphatically denominated “the most worthless part of  the community.”
                  Resolved, That the members composing the majority of the present Congress, are eminently entitled to the approbation of the constituents, for the prudence & decision they have displayed in generale, and, in particular, for the firm & dignified stand they have made in defence of the neutral & commercial rights of this nation: and should the injustice of the belligerents compel the government to resort to the sword for the vindication of our claims, confident in the justice of our cause, we hereby solemnly pledge ourselves to support them with our utmost energy.
                  Resolved, That, like faithful citizens, we will zealously assist the constituted authorities in executing the laws imposing the embargo & its supplements, & in detecting all violations of them.
                  Resolved, That in all governments predicated upon the will of the people, it has ever been a fundamental principle that the majority should govern,and that, in this free country, where elections are frequent & impartial, as it is the undoubted right of the citizen to use his utmost endeavors, in a constitutional mode, to obtain the repeal of an obnoxious law, so it is his bounden duty, while the law is in force, not only cheerfully to obey, but vigorously to aid its execution; And sensibly alive to the truth of this sentiment, we regard, with indignation & abhorence, the conduct of those who seek, through the medium of intimidation, by menaces of insurrection & a division of the Union, to compel a repeal of laws constitutionally enacted by the Representatives of the nation & sanctioned by a vast majority of the Suffrages of a free people.
                  Resolved, That in the opinion of this meeting, a primary source of the obstructions to an amicable termination of our dispute with the belligents, is to be found in the misrepresentations of the dispositions of the great body of the american people, circulated in speeches, pamplets & letters written by certain men holding elevated stations in the public councils: misrepresntations calculated to debase our national character abroad and, by holding out the idea of divided councils & a disaffected people, encouraging Great Britain in the belief that the government will be compelled to yield to her measures, a belief which, if persisted in, must inevitably involve us in a war.
                  And Whereas a petition addressed to the Congress of the United States is now in circulation in this Borough, praying for an immediate repeal of the embargo laws and conveying an unqualified approbation of the late measures of the federal administration, and whereas the said petition evidently appears to have been published, at this particular period, with the insidious design of defeating the object of this meeting. Therefore Resolved, That although we would with pleasure behold our fellow citizens relieved from the inconveniences resulting from the unprincipled conduct of Great Britain & France, yet we consider these inconveniences infinitely preferable to the degrading alternative of prostrating the independence of this nation, by a submission to their edicts, which we conceive would be the effect of an immediate repeal of  the embargo laws: and that we regard the publication of the said petition at this time, as an ungenerous & unmanly attempt to suppress the just & patriotic determination of this meeting to defend the government & support the laws.
                  Resolved, That the chairman of this meeting be authorized to forward to the President of the United States, an address signed by him and countersigned by the Secretary: and also a copy of the procedings of this meeting.
                  Resolved, That Nicholas, G. Williamson, John Warner & James Wilson be appointed a committee to correspond with said other committee as may be appointed by those meetings which have assembled, or may assemble, in other parts of the Union, for the purpose of supporting the government & the laws.
                  Resolved, That 300 copies of the proceedings of this meeting, be printed in handbills, for the information of our fellow Citizens: and that they be published in the Museum of Delaware, & the Aurora & Democratic Press of Philadelphia.
                  Resolved, That the thanks of this meeting be presented to the chairman & Secretary for the able manner in which they have performed their respective duties.
                        
                            (Signed) James Tilton chairman
                     Wilm. G. Brobson, Sec.
                        
                    